Citation Nr: 1525452	
Decision Date: 06/15/15    Archive Date: 06/26/15

DOCKET NO.  13-30 021	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include major depressive disorder with alcohol dependence.  


ATTORNEY FOR THE BOARD

C. Samuelson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1977 to January 1981. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in September 2011 by the Department of Veterans Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In May 2010 VA treatment records and a January 2011 statement, the Veteran contended that his depression began during service.  A February 2011 VA memorandum, "Formal Finding on Unavailability of Service Records," reflects the Veteran's STR's are unavailable for review. However, a number of them have been associated with the file, including a February 1978 Report of Medical History where the Veteran reported "nervous trouble."  Notably, no abnormalities were noted on February 1978 flight physical.  The following year, on a March 1979 Report of Medical History, the Veteran indicated he did not have nervous trouble or depression or excessive worry, and likewise, no abnormalities were noted on clinical evaluation conducted for a March 1979 air controller examination, or when the Veteran was examined in connection with his service discharge in November 1980.     

Post service, the record shows the Veteran was treated for an apparent suicide attempt in December 1982 as an in-patient at Mountain Home VA Medical Center, the records of which indicate the Veteran had no previous psychiatric history.  The discharge diagnosis was adjustment disorder with depressive mood.  Later, a 1987 treatment record documents a history of drug and alcohol abuse beginning on active duty with frequent black outs and depression, and another suicide attempt in 1986.  Records thereafter indicate the presence of depression, with VA records dated in 2011 reflecting a diagnosis of major depressive disorder.  

Significantly, an in-service personnel record that appears to be an evaluation of the Veteran's performance covering the period from July 1980 to January 1981, shows the Veteran described as a quiet, tempermental individual whose performance had significantly declined since the last reporting period.  He was described as indifferent, with a general display of lack of interest, enthusiasm and initiative toward assigned tasks, resulting in marginal, lackluster performance.  Counseling only produced short lived success, and he received a non-judicial punishment for tardiness reporting to work.  

With the evidence of a decline in performance during service, a suicide gesture 2 years post service, and a current diagnosis, efforts should be made to obtain the Veteran's service personnel records, and have him examined for VA purposes to ascertain whether any current psychiatric disorder had its onset in service.  

Accordingly, the case is REMANDED for the following action:

1.  Request the Veteran's service personnel file through official sources.  If the requested records are not obtainable, the claims file should be documented as such, and the Veteran should be notified of the inability to obtain the records.

2.  Ask the Veteran if there are any additional records of treatment he wishes VA to consider in connection with the claim, which records should be sought after securing any necessary release.  

3.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed his in-service and post-service psychiatric symptoms.  The Veteran should be provided an appropriate amount of time to submit this lay evidence. 

4.  After associating any pertinent, outstanding records with the claims folder, afford the Veteran an appropriate VA examination for purposes of determining the current nature, extent and etiology of any currently diagnosed psychiatric disorder.  The claims folder should be made available and reviewed by the examiner and all necessary tests should be conducted.  The examiner is requested to opine as to whether it is at least as likely as not that any current psychiatric disorder is related to or had its onset during service.

An explanation for the conclusion reached should be set forth.  If the examiner determines that a medical opinion cannot be rendered without resorting to speculation, an explanation as to why that is so should be expressed.  

5.  The RO shall then take such additional development action as it deems proper and re-adjudicate the claim.  If the benefits sought are not granted, the Veteran should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


